03/15/2022
                    IN THE COURT OF APPEALS OF TENNESSEE
                                AT NASHVILLE
                                 Assigned on Briefs March 2, 2022

         EDWARD RONNY ARNOLD v. DEBORAH MALCHOW ET AL.

                    Appeal from the Circuit Court for Davidson County
                 No. 19C-3007, 20C-2199 Amanda Jane McClendon, Judge
                         ___________________________________

                                 No. M2021-00695-COA-R3-CV
                             ___________________________________


Appellant appeals from various orders entered against him in two consolidated cases.
Because we lack subject matter jurisdiction, we dismiss this appeal

                   Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

J. STEVEN STAFFORD, P.J., W.S., delivered the opinion of the court, in which FRANK G.
CLEMENT, JR., P.J., M.S., and THOMAS R. FRIERSON, II, J. joined.

Edward Ronny Arnold, Nashville, Tennessee, Pro Se.

Cyrus Lucius Booker, Brentwood, Tennessee, for the appellee, Allstate Insurance
Company (Nashville).

                                    MEMORANDUM OPINION1

                           I. FACTUAL AND PROCEDURAL BACKGROUND

       This appeal involves two interrelated cases filed in the trial court. First, on
December 27, 2019, Plaintiff/Appellant Edward Ronny Arnold (“Appellant”), proceeding
pro se, filed a complaint for damages against Defendants Deborah Malchow, Progressive
Direct Auto (“Progressive”), and Mountain Laurel Assurance Company (“Mountain
1
    Rule 10 of the Rules of the Court of Appeals of Tennessee provides:

          This Court, with the concurrence of all judges participating in the case, may affirm, reverse
          or modify the actions of the trial court by memorandum opinion when a formal opinion
          would have no precedential value. When a case is decided by memorandum opinion it
          shall be designated “MEMORANDUM OPINION,” shall not be published, and shall not
          be cited or relied on for any reason in any unrelated case.
Laurel”). This complaint was assigned docket number 19C-3007 (“Case No. 19C-3007”).
The complaint alleged that Ms. Malchow had injured Appellant through the negligent
operation of a motor vehicle and that either Progressive or Mountain Laurel was Ms.
Malchow’s insurer. On January 2, 2020, Progressive and Mountain Laurel filed a joint
motion to dismiss on the ground that Tennessee law does not permit direct actions against
insurance companies. On January 27, 2020, the trial court entered an order dismissing
Progressive and Mountain Laurel as parties. This ruling was designated as final pursuant
to Rule 54.02 of the Tennessee Rules of Appellate Procedure.

        On October 5, 2020, Appellant initiated a second lawsuit involving the car accident
at issue in Case No. 19C-3007. In the second case, Appellant named his own
underinsured/uninsured motorist carrier, Defendant/Appellee Allstate Insurance Company
(“Allstate”) as the sole defendant. Therein, Appellant set out as his “first cause of action”
“negligent operation of a motor vehicle by uninsured motorist.” Appellant then set forth
four “cause[es] of action against insurance company,” including breach of contract, breach
of the implied duty of good faith and fair dealing, and two claims of tortious breach of the
implied duty of good faith and fair dealing. This complaint against Allstate was assigned
docket number 20C-2199. (“Case No. 20C-2199”).

       On October 22, 2020, the trial court consolidated the two cases “as the two matters
concern the same common questions of fact and law and therefore should be consolidated.”
Allstate answered the complaint in Case No. 20C-2199 on November 4, 2020.

       Relevant to this appeal, on January 15, 2021, Appellant filed a motion to begin
discovery in Case No. 20C-2199. In response, on the same day, Allstate filed a motion for
a protective order precluding Appellant from taking the depositions of several of its
employees. On January 9, 2021, the trial court entered an order stating that

       this Court finds that Docket No. 20C- 2199 is being pursued by [Appellant]
       as a uninsured/underinsured motorist claim, and because the named
       Defendant in Docket No. 19C-3007 is a claim against the alleged negligent
       named Defendant, Deborah Malchow, who has been determined to have
       insurance, this Court finds that all proceedings by [Appellant] in Docket No.
       20C-2199 should be stayed pending further development of proof relating to
       whether Defendant Malchow may be an underinsured motorist, and
       accordingly it is
              ORDERED that all proceedings relating to Docket No. 20C-2199 be
       and hereby are stayed pending further order of this Court, and it is
              FURTHER ORDERED that Plaintiff s Motion to Begin Discovery
       Phase in Civil Action 20C-2199 be and hereby is denied as without merit and
       unnecessary, and it is also
              FURTHER ORDERED that the Motion of [] Allstate [] for Protective
       Order be and hereby is denied in light of the fact that this Court is staying all
                                              -2-
       proceedings relating to Docket No. 20C-2199.

       On April 30, 2021, Ms. Malchow filed a motion to dismiss Case No. 19C-3007. Ms.
Malchow also filed a motion for sanctions. The trial court granted in part and denied in part
Ms. Malchow’s motion to dismiss by order of June 16, 2021. Therein, the trial court found
that Appellant stated a claim against Ms. Malchow for negligent operation of a motor
vehicle. But the trial court ruled that all other claims against Ms. Malchow should be
dismissed, including the claims of breach of an insurance contract and breach of the duty
of good faith and fair dealing. This order was filed under the docket numbers of both cases.
On June 23, 2021, Appellant filed a notice of appeal to this Court.

        Following the filing of the notice of appeal, proceedings occurred simultaneously
in the trial court and the appellate court. In the trial court, on July 22, 2021, Allstate filed
a renewed motion for a protective order, asking that Appellant be precluded from taking
the depositions of Allstate employees that had no knowledge of the facts involved in the
case. According to Allstate, the only remaining issues in the case were “whether Defendant
Malchow engaged in the negligent operation of a motor vehicle, and if so, whether said
negligence resulted in property damage and/or personal injuries to [Appellant].” The trial
court entered an order on August 11, 2021, granting Allstate’s motion. First, the trial court
detailed the procedural history of the consolidated cases, including the fact that the trial
court had “stayed further proceedings relating to Docket No. 20C- 2199 pending further
development of proof relating to whether Defendant Malchow was an underinsured
motorist relating to the subject accident.” As for the June 16, 2021 order on the motion to
dismiss, the trial court found as follows:

               By an Order on Motion to Dismiss (CaseLink 20C-2199 Item No. 58),
       this Court dismissed the [Appellant’s] claims of breach of insurance contract,
       contractual breach of implied covenant of good faith dealing and tortious
       breach of implied covenant of good faith and fair dealing. This Order was
       not a final order relating to Docket No. 20C-2199, since this Court had stayed
       proceedings regarding the underinsurance motorist claim pending the
       outcome of Docket No. 19C- 3007 and a determination regarding whether
       Defendant Malchow was an underinsured motorist.

The trial court further found that because the deposition of the only Allstate employee with
knowledge had already been taken, Appellant was seeking to depose individuals with no
relevant information on the issues to be tried. Thus, the trial court granted Allstate’s motion
for a protective order. The only subsequent filings in the trial court related to the record on
appeal.

       Meanwhile, in the appellate court, on July 9, 2021, Ms. Malchow filed a motion to
dismiss this appeal due to lack of a final judgment. Appellant responded in opposition on
July 15, 2021. On July 19, 2021, this Court reserved ruling on Ms. Malchow’s motion to
                                             -3-
allow her to supplement her motion with supporting documentation. On July 26, 2021,
Allstate filed its own motion to dismiss for lack of subject matter jurisdiction. On July 30,
2021, Ms. Malchow filed a supplement to her motion to dismiss. On the same day,
Appellant responded in opposition to Allstate’s motion. On August 3, 2021, we denied the
motions to dismiss “without prejudice to the parties addressing the issue in their briefs or
to the Court revisiting the issue sua sponte once the record has been filed.” The parties
thereafter submitted their respective briefs and this matter was submitted to the Court.

                                        II. ISSUES PRESENTED

       Appellant raises a number of issues on appeal.2 In addition to asserting that the trial
court did not abuse its discretion in entering the orders appealed, Allstate contends that this
appeal should be dismissed because this Court lacks subject matter jurisdiction. We agree.3

                                            III. DISCUSSION
                                                   A.

        We begin with Appellant’s issues that relate to the claims against Ms. Malchow and
Allstate. In general, a party is entitled to an appeal as of right only after the trial court has
entered a final judgment. Tenn. R. App. P. 3(a). A final judgment is a judgment that
resolves all the claims between all the parties, “leaving nothing else for the trial court to
do.” In re Estate of Henderson, 121 S.W.3d 643, 645 (Tenn. 2003) (quoting State ex rel.
McAllister v. Goode, 968 S.W.2d 834, 840 (Tenn. Ct. App. 1997)). An order that
adjudicates fewer than all the claims between all the parties is subject to revision at any
time before the entry of a final judgment and is not appealable as of right. Tenn. R. App.
P. 3(a); In re Estate of Henderson, 121 S.W.3d at 645. Unless otherwise provided by rule
or statute, “appellate courts have [subject matter] jurisdiction over final judgments only.”
Bayberry Assocs. v. Jones, 783 S.W.2d 553, 559 (Tenn. 1990); see also, e.g., Tenn. R.
App. P. 9 (governing discretionary interlocutory appeals); Tenn. R. App. P. 10 (governing
discretionary extraordinary appeals); Tenn. R. Civ. P. 54.02 (allowing appeals of some
non-final judgments when certain requirements are met). Subject matter jurisdiction
concerns the authority of the court to hear a matter and cannot be waived by the parties.
        2
           We are mindful of the fact that Appellant is proceeding pro se. Nevertheless, “[w]hile entitled to
fair and equal treatment before the courts, a pro se litigant is still required to comply with substantive and
procedural law as do parties represented by counsel.” Gilliam v. Gilliam, No. M2007-02507-COA-R3-CV,
2008 WL 4922512, at *3 (Tenn. Ct. App. Nov. 13, 2008) (citing Hessmer v. Hessmer, 138 S.W.3d 901,
903 (Tenn. Ct. App. 2003)). As explained by this Court, “[t]he courts should take into account that many
pro se litigants have no legal training and little familiarity with the judicial system. However, the courts
must also be mindful of the boundary between fairness to a pro se litigant and unfairness to the pro se
litigant’s adversary.” Jackson v. Lanphere, No. M2010-01401-COA-R3-CV, 2011 WL 3566978, at *3
(Tenn. Ct. App. Aug. 12, 2011) (quoting Hessmer, 138 S.W.3d at 903 (internal citations omitted)). “[T]he
courts must not excuse pro se litigants from complying with the same substantive and procedural rules that
represented parties are expected to observe.” Hessmer, 138 S.W.3d at 903.
         3
           As a result, all of the issues raised by Appellant in this appeal are pretermitted.
                                                    -4-
Meighan v. U.S. Sprint Commc’ns Co., 924 S.W.2d 632, 639 (Tenn. 1996). But see
Bayberry, 783 S.W.2d at 559 (allowing the court to suspend Rule 3’s finality requirement).
“The lack of subject matter jurisdiction is so fundamental that it requires dismissal
whenever it is raised and demonstrated.” Dishmon v. Shelby State Cmty. Coll., 15 S.W.3d
477, 480 (Tenn. Ct. App. 1999) (citing Tenn. R. Civ. P. 12.08).

         In his notice of appeal, Appellant listed both Case No. 19C-3007 and Case No. 20C-
2199 as the cases from which he is appealing. Specifically, he listed the trial court’s June
16, 2021 order, as the order appealed.4 This order did not, however, adjudicate all of the
claims of all of the parties in either of the two consolidated cases. While we agree with
Appellant that the trial court’s June 16, 2021 order is not a model of clarity as to the claims
that were adjudicated against Allstate, particularly given that Allstate did not appear to file
any motion to dismiss the claims against it, it is clear that the allegation that Ms. Malchow
negligently operated a motor vehicle was not dismissed. As a result, the claim against
Allstate for “negligent operation of a motor vehicle by uninsured motorist” likewise
appears to remain pending notwithstanding the apparent dismissal of the other claims
against Allstate. Thus, it appears that claims against both Ms. Malchow and Allstate remain
pending at this time. Indeed, this conclusion is confirmed by the trial court’s August 11,
2021 order, which stated that some claims remained pending against both Ms. Malchow in
Case No. 19C-3007 and Allstate in Case No. 20C-2199 and that no final judgment had yet
been entered in either of the two consolidated cases. Nothing in the record indicates that
these claims were ever disposed of. And the August 11, 2021 order is the last substantive
order entered by the trial court that is contained in the record on appeal. As such, it appears
that neither Case No. 19C-3007 nor Case No. 20C-2199 has been rendered final such that
they are subject to appeal as of right under Rule 3. We therefore must dismiss this appeal
as it relates to the claims against Ms. Malchow and Allstate, without prejudice to the timely
filing of a subsequent notice of appeal once a final or otherwise appealable judgment has
been entered.

                                                     B.

       In a somewhat conclusory fashion, Appellant also contends that this Court should
reverse the order dismissing Progressive or Mountain Laurel. Although not addressed by
Allstate in its brief, we note that this issue again implicates our subject matter jurisdiction,
which we may raise sua sponte. See Reliant Bank v. Bush, 631 S.W.3d 1, 6 (Tenn. Ct.
App. 2021), perm. app. denied (Tenn. June 11, 2021) (quoting Dishmon, 15 S.W.3d at

        4
           In his brief, Appellant also takes issue with earlier orders entered by the trial court. Unless and
until a final order is entered under Rule 3 or Rule 54.02 of the Tennessee Rules of Appellate Procedure, as
discussed infra, these orders remain interlocutory and not subject to appeal under Rule 3. See generally
Bellomy v. AutoZone, Inc., 383 S.W.3d 507, 520 (Tenn. Ct. App. 2012) (citing Tenn. R. App. P. 36(b))
(“Because an interlocutory order cannot be appealed as of right, the appeal of the final judgment necessarily
gives rise to the ability to challenge interlocutory orders that affect the judgment.”).

                                                    -5-
480) (“‘The lack of subject matter jurisdiction is so fundamental that it’ . . . may be
raised sua sponte.”). Rule 4 of the Tennessee Rules of Appellate Procedure provides that
notices of appeal must be filed “within 30 days after the entry of the judgment appealed
from.” Tenn. R. App. P. 4(a). “This Court is prohibited from extending the time allowed
for taking an appeal as of right [and] has no jurisdiction to hear the appeal where the notice
of appeal is not timely filed.” Coldwell Banker-Hoffman Burke v. KRA Holdings, 42
S.W.3d 868, 873 (Tenn. Ct. App. 2000).

      The trial court dismissed Progressive and Mountain Laurel by order of January 27,
2020. This order stated as follows:

        Upon oral Motion of counsel for Defendants to make this Order final for
        purposes of appeal pursuant to Rule 54.02 of the Tennessee Rules of Civil
        Procedure, the Court further expressly determines there is no just reason for
        delay and directs the entry of this order as a final judgment of Dismissal as
        to Defendants Progressive [] and Mountain Laurel [].

Thus, the January 27, 2020 order was properly designated as final pursuant to Rule 54.02
of the Tennessee Rules of Civil Procedure.5 Appellant therefore had thirty days to file a
notice of appeal as to this order. Nothing in the record indicates that Appellant filed any
notice of appeal until June 23, 2021. Because this notice of appeal was filed more than
thirty days following the entry of the January 27, 2020 order, the notice of appeal was not
timely as to the claims against Progressive and Mountain Laurel. Any appeal as to the
January 27, 2020 order is therefore dismissed with prejudice.

                                              IV. CONCLUSION

      Based on the forgoing, we dismiss this appeal for lack of subject matter jurisdiction.
Costs of this appeal are taxed to Appellant Edward Ronny Arnold, for which execution
may issue if necessary.


                                                                 S/ J. Steven Stafford
                                                                 J. STEVEN STAFFORD, JUDGE

        5
            Rule 54.02 states, in relevant part as follows:

                 When more than one claim for relief is present in an action, whether as a claim,
        counterclaim, cross-claim, or third party claim, or when multiple parties are involved, the
        Court, whether at law or in equity, may direct the entry of a final judgment as to one or
        more but fewer than all of the claims or parties only upon an express determination that
        there is no just reason for delay and upon an express direction for the entry of judgment.

Tenn. R. Civ. P. 54.02(1).
                                                      -6-